Citation Nr: 0837643	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-32 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (originally claimed as post-traumatic stress 
disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his mother, and his girlfriend.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from February 2003 to 
February 2004. 
   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO, in part, denied 
service connection for PTSD.  The veteran timely appealed the 
RO's decision to the Board.  

In August 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript has been associated with the claims 
file.  During the August 2008 hearing, the undersigned agreed 
to hold the record open for an additional 30 days in order to 
allow the veteran to submit additional evidence in support of 
his claim.  Thereafter, in September 2008, the Board 
received, from the veteran's representative, a waiver of 
initial RO consideration of newly-submitted lay statements 
and January 2006 VA physician's statement, and a second 
request to keep the record open for an additional 30 days.  
To date, as no additional evidence--other than the 
aforementioned January 2006 VA treatment report and lay 
statements--has been received and 60 days has passed since 
the August 2008 hearing, the Board finds that the instant 
claim is ripe for appellate consideration. 


FINDINGS OF FACT

1.  The veteran has been diagnosed with and treated for 
symptoms of a psychiatric disorder consistently since 2005, 
just over a year after separation from service.

2.  Medical evidence supports a finding that it is at least 
as likely as not that the veteran's acquired psychiatric 
disorder, currently diagnosed as generalized anxiety and 
panic disorders with modified agoraphobia, had its onset 
during military service.




CONCLUSION OF LAW

Resolving any doubt in the veteran's favor, the veteran's 
acquired psychiatric disorder, currently diagnosed as 
generalized anxiety and panic disorders with modified 
agoraphobia, was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.

The Board has considered this legislation, but finds that, 
given the favorable action taken below, no discussion of VCAA 
at this point is required.


II.  Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

III.  Analysis

Here, the veteran and others have all testified that while 
traveling from Kuwait to Iraq, the appellant was involved in 
a convoy where small arms fire hit and blew out his motor 
vehicle's windshield.  The veteran reported that during 
service, two to three weeks after he received notification of 
his return to the United States, he lost weight and has 
continuously experienced periods of dizziness, confusion, 
panic attacks, shakiness, and headaches.  He maintained that 
he did not tell anyone of his psychological symptoms prior to 
being discharged, nor did he seek treatment for them.  (See, 
Transcript (T.) at pages (pgs.) 8-10, 19).  The veteran's 
mother testified that when the appellant returned home, VA 
personnel told him that he was ineligible for VA medical 
treatment.  It is argued that such discussion from VA 
prevented the veteran from seeking treatment prior to 2005. 

Regardless, the Board agrees that in this case, the veteran 
has been competently diagnosed with generalized anxiety and 
panic disorders with modified agoraphobia since 2005.  (See, 
November 2007 VA Mental Disorders examination report).  Thus, 
the Board will focus its discussion on evidence that concerns 
whether the veteran's current psychiatric disability is 
related to his period of military service.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Based upon a review of the evidence, and resolving all doubt 
in favor of the veteran, the Board finds that service 
connection is warranted for an acquired psychiatric disorder, 
currently diagnosed as generalized anxiety disorder and panic 
disorder with modified agoraphobia.  As is explained below, 
the Board notes that there is medical evidence that 
establishes the veteran's acquired psychiatric disorder is 
directly related to active duty military service in Iraq.  

Initially, the Board notes that service medical records do 
not provide much support for the veteran's claim.  The 
veteran's service medical records are entirely devoid of any 
subjective complaints or clinical findings of any psychiatric 
pathology or weight loss.  To this end, a July 2000 
enlistment examination report reflects that the veteran 
weight 112 pounds.  On Reports of Medical History, dated in 
February and December 2003, the veteran denied having any 
recent unexplained gain or loss of weight.  The veteran 
checked "yes" in response to a question that asked if he 
was in good health.  That same report also reflects that the 
veteran denied having had any depression, frequent trouble 
sleeping, excessive worry, loss of memory or amnesia or 
neurological symptoms.  He denied every having received any 
type of counseling.  On DD Forms 2796, dated in April 2003, 
the veteran stated that he was not interested in receiving 
help for stress or emotional problems.  He denied being 
engaged in direct combat where he discharged his weapon, 
seeing anyone wounded or killed or experiencing a great 
feeling of being killed during deployment.  Those same 
reports also reflect that the veteran denied ever having had 
nightmares, and feelings of being numb and detached from 
others.    

Turning to the records of treatment after separation from 
service, a reviewer of the veteran's claims file will see a 
gap of a little more than a year.  The veteran and his mother 
testified competently under oath that they sought no further 
treatment for the veteran's symptoms during this period 
because they were informed by VA personnel that the veteran 
was not eligible for treatment.  It is not until 2005 that we 
see the start of the subsequently unbroken chain of records 
of treatment for psychiatric problems.  Post-service VA 
outpatient treatment and examination reports, dating from 
April 2005 to November 2007, pertinently reflect that the 
veteran reported having dizzy spells, tremors, and periods of 
disorientation since he had returned from Iraq about one year 
previously.  He stated that two to three weeks prior to 
returning home, he began to lose weight; his weight was 
recorded at 109.7 pounds.  A diagnosis of adjustment disorder 
with anxious features versus non-otherwise specified anxiety 
disorder was recorded in June 2005.  (See, VA outpatient 
reports, dated in April and June 2005).  

By September 2005, the veteran was seen at the VA Facility in 
Butler, PA, and diagnosed by Dr. U. with Panic Disorder with 
Agoraphobia.  Since 2005, the veteran has been treated by 
individual counseling and has had a consistent diagnosis ever 
since.      

The medical evidence most favorable to the veteran comes from 
the November 2007 VA examination, during which a VA 
psychologist provided the medical opinion linking the 
veteran's current psychiatric disorder to service.  The Board 
notes that at the time of the November 2007 evaluation, the 
veteran recounted a military service history and psychiatric 
symptomatology that was consistent with that previously 
reported herein.  After reviewing the claims file and 
performing a mental status evaluation of the veteran, the VA 
psychologist entered the following diagnostic impressions:  
(1) moderately severe generalized anxiety disorder, partial 
remission; (2) modified agoraphobia, moderately severe, in 
partial remission; and (3) dependent personality disorder, 
moderately severe.  

In the November 2007 examination report, the VA psychologist 
indicated that the veteran demonstrated clear and consistent 
evidence of an ongoing anxiety disorder that included some 
anxiety and panic attacks and modified agoraphobia, as well 
as an overall kind of passive dependency.  The psychologist 
concluded that, giving the benefit of the doubt to the 
veteran, his history seemed at least logically and internally 
consistent with respect to the report that he had the 
aforementioned "difficulties" beginning in Iraq in December 
2003 and continuing up until the present time.  The VA 
psychologist noted than the veteran had attempted to seek VA 
psychiatric and medical treatment upon his return home, but 
that unspecified VA personnel erroneously told him that he 
was "ineligible".  Assuming the foregoing to be true, and 
giving the benefit of the doubt to the veteran, the VA 
psychologist stated that one could reasonable and logically 
argue that the appellant's condition occurred while he was on 
active duty and/or at least within one year of February 2004 
service discharge.  

In conclusion, the Board observes that although the veteran's 
service medical records are entirely devoid of any subjective 
complaints or clinical findings referable to any psychiatric 
pathology, the veteran testified (and clinical evidence 
supports such testimony) that he has continuously experienced 
ongoing anxiety and panic attacks that began just prior to 
his departure from Iraq in December 2003 and have continued 
since that time.  This was acknowledged by the veteran's 
mother and girlfriend during the hearing and by the veteran's 
November 2007 VA psychologist.  Most compelling, is the 
November 2007 VA psychologist's opinion essentially stating 
that the veteran's current psychiatric disorder occurred 
while he was on active duty and/or at least within one year 
of his discharge in February 2004.  There is no other opinion 
that refutes the November 2007 VA psychologist's opinion. 

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 
2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted for a psychiatric disorder currently diagnosed as 
generalized and panic disorders with modified agoraphobia.

The evidence is at least in equipoise.  That is, it is as 
likely as not that the veteran has an acquired psychiatric 
disorder, currently diagnosed as generalized and panic 
disorders with modified agoraphobia, that is etiologically 
related to his period of military service.  The veteran is 
therefore entitled to the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is 
the judgment of the Board that service connection is 
warranted for an acquired psychiatric disorder.


ORDER

Service connection for an acquired psychiatric disorder, 
currently diagnosed as generalized anxiety and panic 
disorders with modified agoraphobia, is granted. 



____________________________________________
DENNIS F.CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


